Civil action brought by plaintiff, a broker, to recover of defendant, owner, commissions for the sale of a lot of land alleged to be due under a contract of agency.
Upon denial of liability and issue joined, the jury returned the following verdict:
"Is the defendant Bryant indebted to the plaintiff Croom, and if so, in what amount? Answer: Yes, to amount as set out in complaint."
From a judgment on the verdict in favor of the plaintiff and against the defendant for $587.50, the amount demanded in the complaint, the defendant appeals, assigning errors.
The contract of agency is not seriously questioned, though it is contended that the power of agency, being revocable as it was not coupled with an interest, was revoked before the plaintiff produced a purchaser ready, able and willing to take the property, and who did later purchase it direct from the owner, defendant herein. This was purely a question of fact which the jury has determined in favor of the plaintiff. The law of the case is settled in Auction Co. v. Brittain, 182 N.C. 676, 110 S.E. 82;House v. Abell, ibid., 619, 109 S.E. 877; Aycock v. Bogue, ibid., 105,108 S.E. 434.
No error. *Page 816